Preliminary Agreement for sale of shares in HSW - Zaklad Kuznia Matrycowa Sp. z
o.o. -

--------------------------------------------------------------------------------






HUTA STALOWA WOLA S.A.


WITH ITS SEAT IN STALOWA WOLA


AND


HSW FUNDUSZ KAPITALOWY SP. Z O.O.


WITH ITS SEAT IN STALOWA WOLA


SELLERS





LADISH CO., INC.
WITH ITS SEAT IN CUDAHY, WISCONSIN; UNITED STATES OF AMERICA
BUYER





PRELIMINARY AGREEMENT FOR SALE OF SHARES IN


THE SHARE CAPITAL OF


HSW — ZAKLAD KUZNIA MATRYCOWA


SPÓLKA Z OGRANICZONA ODPOWIEDZIALNOSCIA


WITH ITS SEAT IN STALOWA WOLA


CONCLUDED ON FEBRUARY 24, 2005


IN STALOWA WOLA




1

--------------------------------------------------------------------------------


PRELIMINARY AGREEMENT FOR SALE OF SHARES IN


HSW — ZAKLAD KUZNIA MATRYCOWA SP. Z O.O.


WITH ITS SEAT IN STALOWA WOLA

This Preliminary Agreement for Sale of Shares (hereinafter: the “Agreement”) is
concluded on February 24, 2005 in Stalowa Wola between:

1. Huta Stalowa Wola Spólka Akcyjna with its seat in Stalowa Wola, a joint stock
company duly established under the laws of Poland and entered into the register
of business entities maintained by the District Court in Rzeszów, XII Commercial
Division of National Court Register, under the number KRS 0000004324,
represented by Messrs Miroslaw Bryska — the President of the Management Board
and Pawel Stawowy — the member of the Management Board,


  hereinafter referred to in the Agreement as “HSW S.A.”


  and


  HSW Fundusz Kapitalowy Spólka z ograniczona odpowiedzialnoscia with its seat
in Stalowa Wola, a limited liability company duly established under the laws of
Poland and entered into the register of business entities maintained by the
District Court in Rzeszów, XII Commercial Division of National Court Register,
under the number KRS 0000199916, represented by Mr Andrzej Tyrala — the
President of the Management Board and Ms Hanna Szopinska-Juchno — the member of
the Management Board,


  hereinafter referred to in the Agreement as “HSW Fundusz Kapitalowy Sp. z
o.o.”


  hereinafter collectively with HSW S.A. referred to as the “Sellers”


  (Schedule A to the Agreement constitutes a valid excerpt from the Register of
Business Entities of the National Court Register of HSW SA)


  (Schedule B to the Agreement constitutes a valid excerpt from the Register of
Business Entities of the National Court Register of HSW Fundusz Kapitalowy Sp. z
o.o.)


  and


2. Ladish Co., Inc. with its seat in Cudahy, Wisconsin (United States of
America), a corporation established and operating in accordance with the law of
Wisconsin, represented by Mr. Kerry Woody, the President and Chief Executive
Officer,


  hereinafter referred to as the “Buyer” or “Ladish”


  (Schedule C to the Agreement constitutes a valid copy of the certificate of
good standing and incorporation of the Buyer.)



2

--------------------------------------------------------------------------------




PREAMBLE:

Whereas:

The Agreement is concluded following negotiations at the invitation of the
Sellers.

In reply to the above-mentioned invitation, the Buyer submitted an offer which
was the basis for negotiations, and subsequently arrangements of the Parties
contained in the Agreement,

the Parties to the Agreement have resolved as follows:


DEFINITIONS:

The terms used in this Agreement have the following meanings, both when used in
the singular and in the plural:

Shares — means (i) the entire share held by HSW S.A. in the share capital of the
Company, of a nominal value of PLN 25,331,800 (twenty five million three hundred
thirty one thousand eight hundred zlotys) representing 66.32% (sixty six and
thirty two hundredths of per cent) of the Company share capital, entitling to
253318 votes at each shareholders voting, representing 66.32% (sixty six and
thirty two hundredths of per cent) of all votes at any shareholders voting, and
(ii) the entire share held by HSW — Fundusz Kapitalowy Sp. z o.o. in the share
capital of the Company, of a nominal value of PLN 9,071,500 (nine million
seventy one thousand five hundred zlotys) representing 23.75% (twenty three and
seventy five hundredths of per cent) of the Company share capital, entitling to
90,715 votes at each shareholders voting, representing 23.75% (twenty three and
seventy five hundredths of per cent) of all votes at any shareholders voting;

Promised Shares Sale Agreement — shall mean the promised agreement (within the
meaning of art. 389 § 1 of the Polish Civil Code) for sale of the Shares, in the
form substantially set forth in Schedule No 1.2.2(e), which shall be executed by
the Parties at the Closing Date and by virtue of which, the Sellers shall sell
the Shares to the Buyer and the Buyer shall purchase the Shares from the Sellers
and pay the Purchase Price to the Sellers, on the terms specified therein.

Remaining Shares — means all the remaining shares in the share capital of the
Company, apart from the Shares, which remain the property of Third Parties, of a
nominal value of PLN 3,795,100 (three million seven hundred ninety five thousand
one hundred zlotys) representing 9.93% (nine and ninety three per cent) of the
Company share capital;

UOKiK Permit — shall have the meaning assigned in Art. 1 § 3 Sec. 1 (m) hereof;

MSWiA Permit — shall have the meaning assigned in Art. 1 § 3 Sec. 1 (n) hereof;

Purchase Price — shall have the meaning assigned in Art. 1 § 7 hereof;

Best Knowledge of the Sellers — shall mean the knowledge which each of Sellers
possess having acted with the highest professional standards of conduct and
diligently and consistently exercised all of his shareholder’s rights

Closing Date — shall have the meaning assigned in Art. 1 § 2 hereof. The exact
date of the Closing Day shall be set by the Parties in accordance with
stipulations of this Agreement;

Force Majeure — shall mean an event or circumstance (i) which is beyond a
Party’s control, (ii) which such Party could not reasonably have provided
against before entering into the Agreement, (iii) which, having arisen, such
Party could not reasonably have avoided or overcome, and (iv) which is not
attributable to the Party. Force Majeure includes the following events or
circumstances, so long as all these conditions (i) to (iv) above are satisfied:



3

--------------------------------------------------------------------------------



  (a) war, hostilities (whether war be declared or not), invasion, act of
foreign enemies,


  (b) rebellion, terrorism, revolution, insurrection, military or usurped power,
or civil war,


  (c) riot, commotion, general strike,


  (d) ionising radiation or contamination by radio-activity,


  (e) operation of the forces of nature such as earthquake, hurricane, flood,
lightning, flow, typhoon, or volcanic activity,


  (f) explosions, fires, construction catastrophe (katastrofa budowlana),
equipment or machine damage, shortage of water or electric energy,


  (g) nationalization, expropriation, reprivatization of the assets of the
Company or shares held by Ladish in the Company.


Third Party — means any physical person, legal person or business entity not
having legal personality yet which takes part in trade, different than a Party
to the Agreement;

Company — means “HSW – Zaklad Kuznia Matrycowa” Spólka z ograniczona
odpowiedzialnoscia with its seat in Stalowa Wola, a limited liability company
duly established under the laws of Poland and entered into the register of
business entities maintained by the District Court in Rzeszów, XII Commercial
Division of the National Court Register under number KRS 0000065981 on November
26, 2001;

PeKaO — means Bank Polska Kasa Opieki S.A. I Oddzial in Stalowa Wola;

Enesta Deposited Amount — shall have the meaning defined in Art. 1 § 7 Sec. 3
hereof;

HSW Deposited Amount — shall mean the amount equal to the sum of (i) the value
of the Assigned Receivables as of the Closing Date and (ii) the Company’s
Receivables toward HSW as of the Closing Date;

Secured Receivables — means (i) the receivable in the amount of PLN
19,826,456.54 (nineteen million eight hundred twenty six thousand four hundred
fifty six zlotys fifty four groszys) resulting from the agreement of May 24,
2003, hereinafter the “Enesta Secured Receivable” and (ii) PLN 24,800,000
(twenty four million eight hundred thousand zlotys) resulting from the agreement
of November 18, 1994, hereinafter the “PeKaO Secured Receivable”.

Capital Group HSW — means HSW S.A. and its subsidiaries and Affiliates;

Closing — shall have the meaning assigned in Art. 1 § 2 hereof;

Confirmation Statement — shall mean a statement of the Managers, executed as of
the Closing Date, representing attachment No. 1 to the Disclosure Agreement,
confirming no change in the representations and warranties made by the Managers
in the Disclosure Agreement on the date hereof, except for changes resulting
from actions authorized by Ladish pursuant to the Transitional Period
stipulations set forth herein or actions which pursuant to stipulations set
forth herein did not require such authorization;



4

--------------------------------------------------------------------------------



Disclosure Agreement — shall mean the agreement executed on the date hereof by
the Managers of the Company on hand and by Ladish, HSW S.A. and HSW Fundusz
Kapitalowy Sp. z o.o. in the form substantially set forth in Schedule No. 3.6.2,
containing the representations and warranties of the Managers of the Company
pertaining to the activities and condition of the Company as well as obligations
to comply with the Transitional Period restrictions set forth in Art. 4 herein;

Enesta Escrow Account — shall mean an escrow account established pursuant to the
pertinent escrow account agreement, executed by and among Enesta, HSW S.A., HSW
Fundusz Kapitalowy Sp. z o.o. and Ladish and the escrow bank indicated by Enesta
and accepted by the remaining parties thereto, established for purposes of
releasing the Shares from Enesta Pledge;

HSW Escrow Account — shall mean an escrow account established pursuant to the
pertinent escrow account agreement, executed by and among HSW S.A., the Company,
HSJ and Ladish and the escrow bank indicated by Ladish, established for purposes
of depositing the portion of the Purchase Price equal to the HSW Deposited
Amount, as collateral for payment by HSW S.A. of the remuneration for the
Assigned Receivables and repayment by HSW S.A. of the Company’s Receivables
toward HSW;

Transmission Units Plant – means HSW – Zaklad Zespolów Napedowych Sp. z o.o.
with its seat in Stalowa Wola, entered into the register of business entities
maintained by the District Court in Rzeszów, XII Commercial Division of National
Court Register, under the number KRS 0000051673;

Mechanical Units Plant – means HSW – Zaklad Zespolów Mechanicznych Sp. z o.o.
with its seat in Stalowa Wola, entered into the register of business entities
maintained by the District Court in Rzeszów, XII Commercial Division of National
Court Register, under the number KRS 0000005122;

HSJ — means HSW Huta Stali Jakosciowych Spólka z ograniczona odpowiedzialnoscia,
with its seat in Stalowa Wola, entered into the register of business entities
maintained by the District Court in Rzeszów, XII Commercial Division of National
Court Register, under the number KRS 0000195945;

Assigned Receivables — shall mean any and all receivables, which the Company
will have as of the Closing Date, toward Mechanical Units Plant or Transmission
Units Plant, and which are due for period longer than 45 days, including the
receivables from the past operations of the Company, which were due for period
longer than 45 days, but pursuant agreements entered with Mechanical Units Plant
or Transmission Units Plant, their repayment has been rescheduled so that they
may be due within the period of 45 days prior to the Closing Date or due after
the Closing Date;

Company’s Receivables toward HSW — shall mean any and all receivables, which the
Company will have as of the Closing Date, toward HSW S.A., and which are due for
period longer than 45 days, including the receivables from the past operations
of the Company, which were due for period longer than 45 days, but pursuant
agreements entered with HSW S.A., their repayment has been rescheduled so that
they may be due within the period of 45 days prior to the Closing Date or due
after the Closing Date;

Conditional Assignment of Assigned Receivables Agreement, shall mean the
agreement substantially in the form attached as Schedule 1.2.2 (d)(i) hereto,
which shall be executed by HSW S.A. and the Company on the Closing Date, under
which the Company shall, assign to HSW S.A. all the Assigned Receivables, under
the condition that such receivables in the amount equal or smaller then the
amount of the Assigned Receivables as of the Closing Date shall exist 30 days
following the Closing Date. Provided fulfillment of the aforesaid condition
precedent, HSW S.A. shall pay to the Company for the Assigned Receivables the
remuneration equal to the amount of such receivables as of their assignment to
HSW S.A (i.e. 30 days following the Closing Date);

Enesta Pledge – shall mean pledges established by HSW S.A. and by HSW Fundusz
Kapitalowy Sp. z o.o. in favor of Enesta, pursuant to the agreements of May 28,
2003, securing Enesta Secured Receivable;



5

--------------------------------------------------------------------------------



PeKaO Pledge – shall mean a registered pledge established by HSW S.A. in favor
of PeKaO pursuant to the agreement of September 19, 2000, registered in the
registry of pledges on December 1, 2000, securing PeKaO Secured Receivable;

Managers — shall mean the current Management Board members of, and the chief
financial officer (glówny ksiegowy) of the Company, as well as any persons who
would substitute the current Management Board members or the chief financial
officer in their posts or will be appointed to the Management Board between the
date hereof and the Closing Date, except for the Ladish Manager;

Ladish Manager — shall have the meaning assigned in Art. 4 § 1 Sec. 4 hereof;

Parties – means the Sellers and the Buyer;

Enesta – shall mean ENESTA Sp z o.o. with its seat in Stalowa Wola, entered into
the register of business entities maintained by the District Court in Rzeszów,
XII Commercial Division of National Court Register, under the number KRS
0000022699;

Pledge Waiver Statement — shall mean the statement duly executed by Enesta and
duly acknowledged by HSW S.A and by HSW Fundusz Kapitalowy Sp. z o.o., in the
form set forth in Schedule 1.3.1 (s) hereto, waiving and terminating the Enesta
Pledge;

Sellers’ Accounts — shall mean (i) bank account opened by HSW S.A (hereinafter,
“HSW Account”) and (ii) a bank account opened by HSW Fundusz Kapitalowy Sp. z
o.o. (hereinafter, “HSW Fundusz Kapitalowy Account”), in the same bank operating
in Poland, in which Ladish shall have opened its bank account in connection with
this transaction, for purposes of assuring transfer in real time to such
accounts of the portion of the Purchase Price, payable by Ladish to the Sellers
pursuant to Art. 1 § 7 hereto;

Business Day – means a business day on which banks are open in the Republic of
Poland and in the United States of America;

Transitional Period – means the period between the date of signing the Agreement
and the Closing Date;

Affiliate(s) – means any entity toward which the respective Party is, as of that
moment, an entity “dominant” in the meaning of Art. 4 § 1 Point 4 of the Polish
Commercial Companies Code;

Collective Bargaining Agreement — shall mean the collective bargaining agreement
executed on November 30, 2004 by the Management Board of the Company and Trade
Unions, registered on February 14, 2005 by the National Labor Inspection;

Social Agreement — shall mean the agreement executed on April 14, 2003 by and
among HSW S.A. and companies of HSW Group and Labor Unions, which set forth the
terms for cooperation between the management board of HSW S.A. and management
boards of HSW Group and labor unions in the process of restructurization of HSW
Group companies, regaining financial stability and performance of
restructurization plans in years 2003 – 2007, listed in Schedule 3.6.3 item 284
hereto.

Labor Bylaws — shall mean the labor bylaws binding in HSW S.A. and implemented
by a virtue of the resolution of the Management Board of the Company No. 1/95
dated January 5, 1995, currently applicable in the Company;

Restructurization Law — shall mean the law of August 30, 2002 on
restructurization of certain public payables from entrepreneurs (Journal of Law
Nr 155 item 1287 with subsequent amendments).



6

--------------------------------------------------------------------------------



Transaction Documents — mean this Agreement, Promised Shares Sale Agreement,
Disclosure Agreement; Pledge Waiver Statement and any agreements (including the
escrow agreements) or documents executed in connection therewith.



7

--------------------------------------------------------------------------------




ART. 1.      SUBJECT MATTER OF THE AGREEMENT

§ 1.          Execution of the Promised Shares Sale Agreement

  Upon the terms and subject to the satisfaction or waiver of conditions set
forth in this Agreement, the Sellers and the Buyer obligate themselves to
execute, on the Closing Date, the Promised Shares Sale Agreement, under which
the Buyer will purchase the Shares from the Sellers on the Closing Date, for the
Purchase Price, as defined in Art. 1 § 7 hereof, free and clear of any
encumbrances, limited rights in rem, claims and other rights of Third Parties,
together with all rights and obligations attached thereto. The Parties agree
that delivery by Enesta of the Pledge Waiver Statement to the Enesta Escrow
Account bank, pursuant to stipulations of Art. 1 § 5 Sec. 5 hereof, shall be
tantamount with freeing the Shares from the Enesta Pledge, currently existing on
the Shares in favor of Enesta.


§ 2.          Closing Date and Closing Deliveries

  1. On the terms and subject to the conditions hereof, on the date as mutually
agreed by the Parties yet not later than 1 (one) month from the later of the two
dates: (i) the date of obtaining by Ladish of the UOKiK Permit or (ii) the date
of obtaining by Ladish of the MSWiA Permit, provided the satisfaction or waiver
pursuant to Article 1 §§ 3 and 4 hereof of all the conditions set forth in
Article 1 §§ 3 and 4 hereof, however in any case not later than within 9 months
from the day of signing the Agreement (the “Closing Date”) the Sellers and the
Buyer shall execute the Promised Shares Sale Agreement, under which the Sellers
shall transfer the Shares, free of any encumbrances, limited rights in rem,
claims and other rights of third parties, with all the rights attached thereto,
to the Buyer and the Buyer shall pay the Sellers the Purchase Price. The Closing
shall take place at 11:00 A.M. at the offices of Soltysinski, Kawecki & Szlezak
in Warsaw, Poland on the Closing Date.


2. On the Closing Date the Parties shall take the following actions
(collectively referred to as the “Closing”); for the avoidance of doubt, the
Parties agree that only the performance of a given action shall trigger the
obligation to perform a subsequent action:


  a) the Sellers shall deliver to the Buyer originals of any consents,
certificates, excerpts, or other documents required pursuant to Article 1 § 3 of
this Agreement;


  b) the Parties shall execute a statement confirming that all conditions
precedent as set forth herein have been fulfilled or waived, if applicable;


  c) each Party shall deliver to the other Party a confirmation, in the form set
forth in Schedule 1.2.2 (c) that all its representations and warranties made
herein remain true and accurate as of the Closing Date and will be repeated by
the Parties in the Promised Shares Sale Agreement; Additionally, the Sellers
shall deliver to the Buyer (i) a Confirmation Statement confirming no change in
the representations and warranties made to Ladish by the Managers in the
Disclosure Agreement and (ii) resignation letter of the Supervisory Board and
Management Board members, mentioned in Art. 1 § 3 Sec. 1 point (w) below;


  d) HSW S.A. and the Company shall enter into Conditional Assignment of
Assigned Receivables Agreement, substantially in the form attached as Schedule
1.2.2 (d)(i) hereto and shall determine the value as of the Closing Date of the
Company’s Receivables toward HSW and shall inform the Buyer about it with
notification in the form set forth substantially in Schedule 1.2.2 (d)(ii)
hereto;


  e) the Sellers and the Buyer shall execute the Promised Shares Sale Agreement
substantially in the form attached as Schedule 1.2.2 (e) hereto;




8

--------------------------------------------------------------------------------



  f) the Buyer shall make payment orders, pursuant to stipulations of Art.
Article 1 § 7 of this Agreement and pursuant to the respective stipulations of
the Promised Shares Sale Agreement;


  g) the Buyer shall deliver to the Enesta Escrow Account bank notice confirming
execution of the Promised Shares Sale Agreement, as contemplated in Art. 1 § 7
Sec. 5 (4)(b);


  h) the Buyer shall deliver to the Company a notification made in accordance
with Article 6 and 187 of the Commercial Companies Code, informing that the
Buyer has become, as a result of the transfer of the Shares, a shareholder and
dominant entity vis-á-vis the Company. The notification shall be executed by the
Buyer in the form set forth in Schedule 1.2.2 (h) hereto;


  i) the Buyer shall cause the Management Board of the Company to promptly
record the Buyer as a shareholder holding the Shares in the Company in the
pertinent share ledger, and to sign a new list of shareholders and notification
addressed to the relevant court, in the form set forth in Schedule 1.2.2 (i)
hereto;


§ 3.         Conditions precedent for Buyer's Obligation to execute the Promised
Shares Sale Agreement

1. The obligation of the Buyer to execute the Promised Shares Sale Agreement
shall be conditional and effective only upon satisfaction (or waiver by the
Buyer) of each of the following conditions (for the avoidance of doubt, the
conditions precedent specified in this Article 1 § 3 shall be reserved for the
benefit of the Buyer and Buyer shall be entitled, at its sole discretion, to
waive any of such conditions and execute the Promised Shares Sale Agreement and
pay for any Shares despite non-fulfillment of such conditions):


  a) The representations and warranties of the Sellers contained in this
Agreement or in any Schedule attached hereto shall be true and correct in all
material respects and shall be repeated, at the Closing Date; there shall be no
breach of the Sellers’ obligations under this Agreement;


  b) The representations and warranties of the Managers contained in the
Disclosure Agreement or in any schedule attached thereto or delivered pursuant
to that agreement shall be true and correct in all material respects and shall
be repeated, at the Closing Date in the Confirmation Statement; there shall be
no breach of the Managers’ obligations under the Disclosure Agreement and all
the obligations of the Managers set forth in the Disclosure Agreement shall have
been duly performed in the manner described therein; for avoidance of doubt, the
truthfulness or completeness of the representations and warranties contemplated
in point (a) above and in this point may be contested by Ladish based on the
documents, knowledge and findings of Ladish obtained as a result of its audits
of the Company or independent investigations of Ladish;


  c) Receipt by the Buyer from the Sellers of the consolidated text of the
notarized Articles of Association;


  d) Receipt by the Buyer from the Sellers of a statement from the Central
Pledge Register issued not later than three days prior to the Closing Date,
stating that neither the Sellers in relation to the Shares nor the Company in
relation to all its assets, are listed as the pledgor in the register of
pledges, and that there are no proceedings pending for the entry of any pledge;




9

--------------------------------------------------------------------------------



  e) Receipt by the Buyer from the Sellers of excerpts from the Central Treasury
Pledge Register issued by the Minister of Finance not later than two days prior
to the Closing Date, confirming that there are no pledges on any assets of the
Company, or on the Shares owned by the Sellers;


  f) Receipt by the Buyer from the Sellers of excerpts from land and mortgage
registers maintained for real estate being the property of or being in perpetual
usufruct of the Company issued not later than two weeks prior to the Closing
Date, confirming that there are no mortgages encumbering the said real
properties, except for the compulsory mortgage established on January 9, 2002 in
favor Social Security Fund (ZUS) in Stalowa Wola for the amount of 3,551,294.44
PLN (three million five hundred fifty one thousand two hundred ninety four and
forty four groszys) securing performance of the restructurization agreement
executed according to Restructurization Law, envisaging repayment in
installments of payables till August 25, 2005, which mortgage shall be released
upon repayment of such payables;


  g) Receipt by the Buyer from the Sellers of certificates (with respect to the
Company) of: (i) the Revenue Office, (ii) of the pertinent Social Security
Agency Branch (ZUS), (iii) of State’s Fund for Rehabilitation of Disabled
Persons (PFRON), and (iv) of the pertinent Municipal Authority, issued not later
than 7 (seven) days prior to the Closing Date, confirming that the Company is
not in arrears with any taxes, social dues or other public charges payable to
the above institutions (except for taxes, charges and fees covered by the
restructurization of public payables in accordance with Restructurization Law),
and that such taxes, charges and fees are payable in accordance with the
pertinent restructurization timetable;


  h) Receipt by the Buyer of a statement from the Managers confirming that at
the Closing Date the Company remains the sole owner of all assets (including,
but not limited to assets listed in Schedule 1.3.1 (h)1), which the Company has
been using on normal basis for its production purposes;


  i) Receipt by the Buyer of a statement from the Managers confirming that there
are no encumbrances on Company assets and that none of the assets used by the
Company is subject to any transfer of ownership agreement, or other agreement
obligating the Company to transfer, encumber or otherwise dispose of such
assets, except for sale or cooperation agreements pertaining to sale or delivery
of finished products, tools, instrumentation (oprzyrzadowanie), metal scrap of
the Company;


  j) Receipt by HSW S.A. of the resolution of the General Assembly of
Shareholders of HSW S.A. consenting to sale of the Share held by HSW S.A. in the
Company to the Buyer;


  k) Receipt by HSW – Fundusz Kapitalowy Sp. z o.o. of the resolution of the
Meeting of Shareholders of HSW – Fundusz Kapitalowy Sp. z o.o. consenting to the
sale of Shares in the Company held by HSW – Fundusz Kapitalowy Sp. z o.o. to the
Buyer;


  l) receipt by the Buyer from the Managers confirmation of absence as of the
Closing Date of any powers of attorney, including prokuras, granted by the
Company to any Third Parties, except for the powers of attorney for pending
lawsuits, enumerated in such statement;


  m) Receipt by the Buyer of the unconditional clearance decision regarding to
the acquisition of Shares by the Buyer of the President of the Competition and
Consumer Protection Office or in this respect the conditional consent of the
President of the Competition and Consumer Protection Office, with the
reservation that the conditions stipulated in such conditional decision are – in
the exclusive opinion of the Buyer – acceptable to the Buyer (“UOKiK Permit”);


___________________________________
1 List of Company's fixed assets (ewidencja srodkow trwalych)



10

--------------------------------------------------------------------------------



  n) Receipt by the Buyer of a permit of the Minister of Internal Affairs and
Administration for the acquisition of the Shares (“MSWiA Permit”);


  o) Receipt by the Buyer of a copy of the Conditional Assignment of Assigned
Receivables Agreement, duly executed by HSW S.A. and the Company and information
about the amount of the Company’s Receivables toward HSW;


  p) acceptable to Ladish results of pre closing audit of the Company in
accordance with Art. 1 § 6 below;


  q) Receipt by the Buyer of a satisfactory to the Buyer annex to agreements
concluded between the Company, Fumis-Bumar, and Energocontrol, clarifying the
legal status of the furnace and stating, inter alia, that Fumis-Bumar and
Energocontrol do not have any claims against the Company and waive any such
claims against the Company;


  r) receipt by the Buyer of from the Sellers of the consent of the Management
Board of the Company for sale of Shares to the Buyer;


  s) receipt by the Buyer from the Enesta Escrow Account bank of the
confirmation of Enesta’s delivery to the Enesta Escrow Account bank of the
original copy of the Pledge Waiver Statement executed by Enesta, in the form set
forth in Schedule 1.3.1 (s) hereto, along with the copy of such Pledge Waiver
Statement;


  t) Receipt by the Buyer of annexes to the existing agreements between the
Company and the companies of the Capital Group HSW, amending the existing
agreements in the manner satisfactory to Ladish;


  u) Ladish Manager has been appointed to, and remains as of the Closing Date,
member of the Management Board of the Company; this condition shall be deemed to
be fulfilled in case of resignation of the Ladish Manager made between the
moment of his appointment and the Closing Date;


  v) Execution of the HSW Escrow Account agreement;


  w) upon presentation to Ladish of the Confirmation Statement, contemplated in
point b) above and upon fulfillment of conditions set forth in points (h), (i)
and (l) above, members of the Supervisory Board and Management Board shall sign
their resignation letters with immediate effect and shall deliver such letters
to the Company and Ladish, so that as a result of such resignations, on the
Closing Date the Supervisory Board shall consist of members appointed only by
the employees and the Management Board shall consist of the President of the
Management Board and Ladish Manager.


§ 4.         Conditions precedent to Sellers' Obligation to execute the Promised
Shares Sale Agreement

  The obligation of the Sellers to execute the Promised Shares Sale Agreement at
the Closing Date shall be conditional and effective only upon satisfaction (or
waiver by the Sellers) of each of the following conditions (for the avoidance of
doubt, conditions precedent specified in this Article 1 § 4 shall be reserved
for the benefit of the Sellers and Sellers shall be entitled, at its sole
discretion, to waive any of such conditions and sell the Shares despite
non-fulfillment of such conditions):




11

--------------------------------------------------------------------------------



  a) The representations and warranties of the Buyer contained in this Agreement
or in any Schedule attached thereto shall be true and correct in all material
respects and shall be repeated, at the Closing Date; there shall be no breach of
the Buyer’s obligations under this Agreement;


  b) The consents as set forth in Art. 1 § 3 (m) and (n) shall have been
obtained in accordance with applicable law and there are no grounds for the
challenge of such consents by any Third Party or the applicable authority;


  c) Receipt by the Sellers from the Buyer of the copy of its Board of Directors
approval of execution of the Promised Shares Sale Agreement;


  d) Receipt by the Sellers of annexes to the existing agreements between the
Company and the companies of the Capital Group HSW, amending the existing
agreements in the manner satisfactory to the Sellers;


  e) Crediting the Enesta Escrow Account with the Enesta Deposited Amount;


  f) Execution of the HSW Escrow Account agreement.


§ 5.         Fulfillment of the conditions precedent

1. The Buyer undertakes to file applications for the decisions referred to in
Art. 1 § 3 (m) and (n) above within 14 (fourteen) days of the date of conclusion
of the Agreement, provided that the Buyer obtains, with proper time advance,
from the Company and the Sellers all relevant information and documents,
requisite for submission of the complete applications. The Buyer also undertakes
to duly (i.e. in compliance with the deadlines set down by the Competition and
Consumer Protection Office and Ministry of Internal Affairs and Administration
and specific legal provisions) supplement the filed applications, should this
prove to be necessary, provided that the Buyer obtains, with proper time
advance, from the Company and the Sellers all relevant information and
documents, requisite for submission of the supplements to application(s). The
Parties shall undertake efforts to complete and submit the applications within
14 days from the date hereof.


2. The Parties hereby undertake to make every effort to ensure fulfillment of
the conditions precedent. Without breaching the above provisions, the Parties
resolve that all demands and questions from any state authorities and courts
shall be handled by the Parties in consultation with each other and to this end
the Parties shall engage in immediate co-operation and shall ensure all
necessary information and assistance, legitimately demanded by such state
authorities, courts or other authorities, after having received a request in
this respect from the other party. Notwithstanding the foregoing, all decisions
as to actions in such proceedings (including without limitation any decision to
appeal or contest such proceedings or portions thereof) shall be taken
exclusively by the parties making the respective application, in its unfettered
discretion.


3. The Parties represent that their objective is that the Closing Date occurs as
quickly as possible, not later than 1 month from the later of the two dates: (i)
the date of obtaining by Ladish of the UOKiK Permit or (ii) the date of
obtaining by Ladish of the MSWiA Permit, however in any case not later than
within 9 months from the day of signing the Agreement. After this date, if any
of the conditions precedent has not been fulfilled, the Agreement shall cease to
be binding and the Parties shall not be obliged to execute the Promised Shares
Sale Agreement, unless the Parties resolve otherwise and amend this Agreement
accordingly. If the Agreement expires, in accordance with the previous sentence,
none of the Parties shall seek any claims against the other Party, resulting
from a breach of the obligations of the other Party under the Agreement.




12

--------------------------------------------------------------------------------



4. The Parties shall immediately inform each other about fulfillment of the
conditions precedent set out in Art.1 §§ 3 and 4 or the absence of such
fulfillment or that fulfillment of one or more of such conditions precedent is
impossible. Such notifications shall be conveyed in writing within 5 Business
Days counting from the day of service of the decision or performance of the
actions or receipt by the Party of information on performance of the actions
referred to above, or within 2 Business Days if it becomes obvious that the
condition precedent will not be fulfilled.


5. The Sellers and Ladish shall undertake best efforts to execute with Enesta
and the Enesta Escrow Account bank, the Enesta Escrow Account agreement, on the
terms and conditions set forth in Art. 1 § 7 Sec. 5 hereof, within 1 (one) month
from the date hereof. If the Enesta Escrow Account agreement is not executed
within 1 (one) month from the date hereof, or Enesta fails to deliver to the
Enesta Escrow Account bank, the original of the Pledge Waiver Statement within 2
(two) weeks from the date of execution of the Enesta Escrow Account agreement,
then Ladish shall have the right to terminate this Agreement with immediate
effect, without any adverse legal consequences, including but not limited, any
obligation to redress any damages suffered by the Sellers or the Company as a
result of such termination.


6. If despite:


  (1) fulfillment of all conditions precedent within the deadline set forth in
Art. 1 § 2 Sec. 1 and Art. 1 § 5 Sec. 3 hereof, and


  (2) performance of the actions set forth in Art. 1 § 2 Sec. 2 (a)-(d) hereof,


  a Party refuses to execute the Promised Shares Sale Agreement, then such Party
shall pay to the remaining Party(ies) an aggregate contractual penalty in the
amount of 4,000,000 PLN (four million zlotys).


§ 6.         Pre-Closing Audit

  1. The Closing shall not take place until the Buyer carries out the audit of
the state of the Company enterprise on the following terms and conditions. The
audit shall cover but not be limited to the following issues: (i) the status of
the Company’s assets; (ii) quality of the Company’s receivables, (iii) level of
payables, (iv) inventory levels, and (v) financial income (vi) update of legal
matters (vii) soil testing. The scope of the audit shall be agreed by the
Parties and the Company within 12 (twelve) Business Days from the date hereof.
If the Parties and the Company fail to agree on the scope of audit, then Ladish
shall be entitled to terminate this Agreement with immediate effect, without any
adverse legal consequences, including but not limited, any obligation to redress
any damages suffered by the Sellers or the Company as a result of such
termination. The audit should be completed within 15 (fifteen) Business Days of
the day on which all the conditions precedent, except for the condition referred
to under Art. 1 § 3 Sec. 1 (p) above, are fulfilled or waived, if applicable.


  2. If as a result of the audit the Buyer finds out that any of the criteria
set forth in Schedule 1.6.2 hereto have not been observed then the Buyer shall
promptly notify about such fact the Sellers and shall have the right to
terminate this Agreement with immediate effect, without any adverse
consequences, including but not limited, any obligation to redress any damages
suffered by the Sellers or the Company as a result of such termination. For
avoidance of doubt, the Parties confirm that in case of termination of the
Agreement by the Buyer, the Buyer shall remain liable for performance of the
obligation set forth in Sec. 3 below and in Art. 4 § 1 Sec. 8 hereof.


  3. If the Buyer terminates the Agreement pursuant to stipulations set forth in
Sec. 2 above, then the Sellers shall be released from obligation to cure any
damages, which the Buyer may incur as a result of such termination.




13

--------------------------------------------------------------------------------



4. If Ladish terminates this Agreement, then Ladish shall be obliged not to use
the information concerning the Company, obtained during its audits of the
Company. The aforesaid limitation does not apply to information, which is or was
publicly available, or was known to Ladish prior to commencement of the audits.


§ 7.         Price

1. In view of the fact that the Shares are not equal, the Shares Sale Price
shall constitute the nominal value of a Shares divided by 100 multiplied by the
price paid in PLN by the Buyer for each 100 PLN of the nominal value of the
share in the Company share capital, which shall amount to PLN 111.6172.


2. In consideration for the Shares the Buyer shall pay the Sellers the aggregate
Purchase Price in the amount of PLN 38,400.000 (thirty eight million four
hundred thousand zlotys) of which the Buyer shall pay to HSW S.A. for HSW Share
the amount of PLN 28,274,645.75 PLN (twenty eight million two hundred seventy
four thousand six hundred forty five zlotys and seventy five groszys) and shall
pay to HSW – Fundusz Kapitalowy Sp. z o.o. for HSW Fundusz Kapitalowy Share the
amount of PLN . 10,125,354.25 PLN (ten million one hundred twenty five thousand
three hundred fifty four zlotys and twenty five groszys).


3. The Buyer shall pay the Purchase Price to the Sellers in the following
manner:


  (1) The Buyer shall transfer at the Closing Date:


  (a) to HSW Fundusz Kapitalowy Account the amount of 10,125,354.25 PLN (ten
million one hundred twenty five thousand three hundred fifty four zlotys and
twenty five groszys), and


  (b) to HSW S.A. Account the amount equal to the difference between
28,274,645.75 PLN (twenty eight million two hundred seventy four thousand six
hundred forty five zlotys and seventy five groszys) and the sum of the Enesta
Deposited Amount and the HSW Deposited Amount; and


  (c) to HSW Escrow Account, the HSW Deposit Amount;


  (2) The Buyer shall transfer till the Closing Date at latest the amount of
9,000,000 PLN (nine million zlotys) to the Enesta Escrow Account (“Enesta
Deposited Amount”).


  For avoidance of doubt, the Parties confirm that crediting (i) the Sellers
Accounts and (ii) Enesta Escrow Account with amounts as contemplated above and
debiting Ladish account with transfer of HSW Deposit Amount to the HSW Escrow
Account, shall be regarded by the Parties as full and proper payment of the
entire Purchase Price.


4. The Parties agree to provide in the Promised Shares Sale Agreement that the
Shares shall transfer to the Buyer upon crediting (i) the Sellers Accounts and
(ii) Enesta Escrow Account with amounts as contemplated in Sec. 3 above and
debiting Ladish account with transfer of HSW Deposit Amount to the HSW Escrow
Account.


5. The Parties agree that the Enesta Escrow Account agreement shall provide the
following:


  (1) the Escrow Account is opened in the name of Ladish;




14

--------------------------------------------------------------------------------



  (2) the Enesta Deposited Amount, along with any and all interest accrued shall
remain during the deposit at the Enesta Escrow Account the property of Ladish;


  (3) HSW S.A. shall instructs Ladish to transfer on behalf and account of HSW
S.A., provided fulfillment of the conditions precedent specified below, the
Enesta Deposited Amount to Enesta. Enesta shall agree in the agreement to accept
such transfer and confirm that despite the fact that the Secured Receivable will
only be repaid in part with the Enesta Deposited Amount, Enesta shall have,
following release of the Enesta Deposited Amount, no claims toward the Shares or
Ladish.;


  (4) The Enesta Deposited Amount, without the interest, shall be released to
the bank account of Enesta, indicated in the Enesta Escrow Account agreement,
only if the following conditions are jointly met:


  (a) Enesta has delivered to the Enesta Escrow Account bank the original copy
of the Pledge Waiver Statement, and


  (b) Ladish has delivered to the Enesta Escrow Account bank a notice informing
the Enesta Escrow Account bank about execution of the Promised Shares Sale
Agreement.


  (5) If both conditions specified in Point (4) above are fulfilled till
November 24, 2005, then the Escrow Account bank shall:


  (a) transfer the Enesta Deposited Amount to the bank account of Enesta,
indicated in the Escrow Account agreement;


  (b) deliver to Ladish the original copy of the Pledge Waiver Statement; and


  (c) transfer the amount of accrued interest to bank account indicated by
Ladish;


  (6) If both conditions specified in Point (4) above are not fulfilled till
November 24, 2005, then the Enesta Escrow Account bank shall transfer the Enesta
Deposited Amount along with the entire amount of interest accrued, to the bank
account indicated by the Ladish;


  (7) The costs and fees related with opening and maintenance of the Enesta
Escrow Account shall be borne by HSW S.A.


6. The Parties agree that the HSW Escrow Account agreement shall provide the
following:


  (1) the HSW Escrow Account is opened in the name of HSW S.A.;


  (2) the HSW Deposited Amount, along with any and all interest accrued shall
remain during the deposit at the Escrow Account the property of HSW S.A.;


  (3) the HSW Deposited Amount shall be, following expiry of the 30 days period
from the Closing Date, transferred on behalf of the Company, to HSJ’s bank
account indicated in writing to the HSW Escrow Account bank, as repayment by the
Company of its overdue payables toward HS, unless prior to that date the Company
or Ladish delivers to HSW Escrow Account bank a notice informing:


  (i) about full satisfaction of the Assigned Receivables and Company’s
Receivables toward HSW, in which case the entire HSW Deposited Amount along with
all the interest accrued shall be transferred to a bank account indicated in
writing by HSW S.A.; or




15

--------------------------------------------------------------------------------



  (ii) about partial satisfaction of the Assigned Receivables or Company’s
Receivables toward HSW, in which case, the amount equal to the difference
between the value of the HSW Deposited Amount and the value of the partially
satisfied Assigned Receivables and Company’s Receivables toward HSW shall be
transferred on behalf of the Company, to HSJ’s bank account indicated in writing
to the HSW Escrow Account bank, as repayment by the Company of its overdue (i.e.
due since more than 45 days) payables toward HSJ, and the remaining amount along
with all the interest accrued shall be transferred to a bank account indicated
in writing by HSW S.A.


  (4) The costs and fees related with opening and maintenance of the HSW Escrow
Account shall be borne by the Company or Ladish.


Art. 2.     REPRESENTATIONS AND WARRANTIES OF SELLERS

The Sellers represent and warrant to the Buyer, subject to provisions of Art. 7
§ 6 Sec. 2 hereof, as follows:

§ 1.         Legal status of the Company

1. The Company is a limited liability company, established and operating
pursuant to Polish law, entered in the Register of Business Entities of the
National Court Register maintained by the District Court in Rzeszów, XII
Commercial Division of the National Court Register, under number KRS 0000065981
on November 26, 2001.


2. According to the Best Knowledge of the Sellers, the Company has not applied
for the declaration of its bankruptcy and has not been notified that an
application for the declaration of the Company’s bankruptcy have been initiated
or notified in writing by any third party.


3. The Company does not have any subsidiaries. The Company does not hold any
shares in any partnerships, companies or other entities in Poland or abroad or
has rights, contingent or otherwise, to acquire any shares or securities of any
other entity.


4. The Articles of Association of the Company binding as of the execution date
of the Agreement and the excerpt from the Register of Business Entities of the
National Court Register constitute, respectively, Schedules 2.1.4 (a) and (b) to
this Agreement. There are no shareholders resolutions amending the Articles of
Association of the Company, which are pending registration as of the date
hereof.


§ 2.         Shares and Share Capital

1. The Shares are free of the registered pledge or any other encumbrances,
limited rights in rem, claims or other rights of Third Parties except as
disclosed in Schedule 2.2.1. The Sellers covenant that until the Closing Date at
latest, the Shares shall be free of the pledges referred to above or any other
encumbrances, limited rights in rem, claims or other rights of third parties.


2. Except as disclosed in Schedule 2.2.1 hereto, there is no agreement or
obligation (whether contingent or actual) to create or give any encumbrance,
limited right in rem, claim or other restriction in relation to the Shares.
Except as disclosed in Schedule 2.2.1 no person claims to be entitled to any
encumbrance, limited right in rem, claim or other rights in relation to the
Shares. The Sellers have validly acquired the Shares, and there are no grounds
for challenge of such acquisition by any Third Party (including without
limitation, its creditors, other shareholders of the Company, whether past or
present, or the Company).




16

--------------------------------------------------------------------------------



3. The Shares are designated for sale and as such represent turnover assets
(aktywa obrotowe), as property evidenced in the books of each Seller, and do not
represent fixed assets of the Sellers (aktywa trwa³e) within the meaning of the
pertinent accountancy laws applicable in Poland. The Shares were entered into
the books of each respective Seller as turnover assets; HSW S.A. has made such
entry on December 31, 2004 and HSW Fundusz Kapitalowy on December 31, 2003.


4. The Company’s share capital is PLN 38,198,400 (say: thirty eight million one
hundred ninety eight thousand four hundred zlotys) and is divided into 51
unequal shares.


5. The share capital of the Company has been fully covered in accordance with
the applicable provisions of Polish law. There is no agreement or arrangement to
which the Company and/or the Sellers are parties to change the share capital of
the Company. In particular, there are no shareholder resolutions increasing the
share capital of the Company which have been adopted, but not yet registered.
The Company has no issued any bonds or other securities, the holders of which
have the right to vote (or which are convertible or exchangeable into rights
having the right to vote) at the shareholders voting on any matter.


§ 3.         The authorization of the Sellers

1. The persons representing each of the Sellers at the signing of the Agreement
represent that each of the Sellers is in possession of all the required
authorizations and powers to execute and perform the Agreement.


2. The Agreement was executed by each of the Sellers in accordance with the
Polish law, represents the source of the Sellers’ obligations and the basis for
the performance of the Agreement in accordance with the provisions thereof.


3. The execution and performance of the Agreement and execution and performance
of the Promised Shares Sale Agreement by the Sellers shall not:


  a) breach the provisions of any permit, authorization or exemption, or a
consent or confirmation, issued by public administration authorities pursuant to
the provisions of law applicable to the Sellers, nor shall it require applying
for or obtaining such a permit or consent;


  b) breach any administrative decision or a court decision or ruling applicable
to the Sellers;


  c) contradict or cause the non-performance or undue performance, or be the
foundation for the dissolution, annulment or early performance of any
obligation, in connection with the Sellers’ charters or articles of associations
or by-laws, or


  d) breach any term, reservation or stipulation of an agreement to which any of
the Sellers is a party, or document or other obligation binding on any of the
Sellers.


§ 4.         The right to dispose of Shares

1. The Sellers are the shareholders of the Company and have been duly executing
their shareholders’ rights embedded in the Shares.




17

--------------------------------------------------------------------------------



2. The Sellers are entitled to dispose of the Shares and, this right is free
from any limitations resulting from the provisions of law, Sellers’ articles of
association or charters and Third Party rights. In particular, the Sellers have
obtained all required by law or their charters or articles of associations,
approvals and consents for execution and performance of this Agreement and for
execution and performance of the Promised Shares Sale Agreement. All such
approvals and consents are attached hereto in Schedule 2.4.2.


3. The Shares represent 90.07% of the shares in the share capital of the Company
and represent 90.07 % of all the votes at each shareholders voting.


4. Except for this Agreement there is no other agreement or commitment which
imposes the obligation to establish, allocate, or transfer of any shares in the
Company (together with options, pre-emptive or conversion rights).


§ 5.         Financial Statements and No Material Changes

1. The Sellers has heretofore furnished to the Buyer copies of financial
statements of the Company, as of 2003, 2002 and 2001 as approved by the
shareholders meeting of the Company, all reviewed by A&E Consult Sp. z o.o.(the
audited financial statement of the Company as at December 31, of a pertinent
year, (such date, the “Balance Sheet Date”) are hereinafter referred to as the
“Financial Statements”). The financial Statements, except as indicated therein
otherwise, have been prepared in accordance with the Polish Law of September 29
1994 on Accounting (Journal of Law of 2002 no 76, item 694 with subsequent
amendments) and with Polish accounting principles consistently followed and
applied throughout the periods indicated. If at the Closing Date exists
financial statement of the Company as of 2004, approved by the shareholders
meeting of the Company then the Sellers shall deliver copy thereof to the Buyer
and shall make a representation about conformity of such financial statement
sheet with the financial statement approved by the shareholders meeting.


§ 6.         Books and Records

1. The minute books of the Company, contain records of all meetings of, and
corporate action taken by (including action taken by written consent) the
shareholders of the Company since its establishment. Except as reflected in such
minute books, there are no minutes of meetings or resolutions of the
shareholders of the Company. Except as reflected in such minute books, there are
no resolutions adopted without meetings of the shareholders of the Company.


§ 7.         Real Property

1. Schedule 2.7.1 hereto contains an accurate and complete list of all real
property owned or held in perpetual usufruct in whole by the Company


2 The Company’s real property is not encumbered with any limited rights,
including a statutory mortgage, or rights arising from lease, or life usufruct
agreements, easements except as disclosed in Schedule 2.7.2 hereto;


§ 8.         Employment Guarantees or Compensations for Termination of
Employment

1. Neither the Company is a party, nor is it obligated to apply nor applies, nor
are any of its employee covered by any agreement, regulation or any act of the
so-called internal labor law which would grant to the employees any employment
guarantees or similar privileges or which would impose on the Company an
obligation to make any form of payments or compensations in case of termination
of employment of its employee(s), in excess of the payments to which employees
are entitled under the commonly applicable provisions of law or which would
restrict the Company’s rights with respect to termination of employment beyond
the restrictions stemming from the commonly applicable provisions of law, except
for the agreements or contracts, if any, which may be during the Transitional
Period entered into or approved by Ladish.




18

--------------------------------------------------------------------------------



2. Neither the Collective Bargaining Agreement nor the Social Agreement to which
the Company is a party, nor the Labor Bylaws (Regulamin Pracy) which the Company
applies, represents an agreement nor contains any stipulations contemplated in
Sec.1 of this paragraph 8.


§ 9.         Exclusivity of representations and warranties

1. The representations and warranties of the Sellers contained in this Art. 2 §§
1-8 are the sole representations and warranties regarding the Company and the
Shares binding on the Sellers on which the Buyer may rely in execution of the
Agreement.



ART. 3.      REPRESENTATIONS AND WARRANTIES OF THE BUYER; RESTRICTIONS AND
OBLIGATIONS OF THE BUYER

The Buyer represents and warrants to the Sellers as follows:

§ 1.         Legal Status

1. The Buyer has the legal capacity and the capacity to enter into legal
transactions, and the persons representing the Buyer are duly authorized to
execute and perform this Agreement and the Promised Shares Sale Agreement.


2. The Agreement was executed by the Buyer in accordance with laws binding upon
the Buyer, represents the source of the Buyer’s obligations and the basis for
the performance of the Agreement in accordance with the provisions thereof.


§ 2.         Consents and confirmations. Absence of breaches

1. Except as disclosed in Schedule 3.2.1 hereof, execution and performance of
the Agreement and execution and performance of the Promised Shares Sale
Agreement by the Buyer shall not:


  a) breach the provisions of any permit, authorization or exemption, or a
consent or confirmation, issued by public administration authorities pursuant to
the provisions of law applicable to the Buyer, nor shall it require applying for
or obtaining such a permit or consent;


  b) breach any administrative decision or a court decision or ruling applicable
to the Buyer;


  c) contradict or cause the non-performance or undue performance, or be the
foundation for the dissolution, annulment or early performance of any
obligation, in connection with the Buyer’s Statutes, agreements or by-laws, or


  d) breach any term, reservation or stipulation of an agreement to which the
Buyer is a party, or document or other obligation binding on the Buyer.


2. The Agreement has been executed by the Buyer in accordance with the
applicable law, is the source of the Buyer’s obligations and the foundation for
the enforcement of the Agreement in accordance with the provisions thereof.




19

--------------------------------------------------------------------------------



3. The execution and enforcement of the Agreement by the Buyer will be in
accordance with the provisions of Polish law.


§ 3.         Sufficient funds

  The Buyer represents that it is in possession of sufficient funds required to
perform all the obligations resulting from the Agreement.


§ 4.         Limitation on disposal of the Shares.

  The Buyer undertakes, within 5 (five) years from the Closing Date, not to
transfer the ownership of the Shares and new shares in the Company created as a
result of the increase in the company capital, to Third Parties, so that as a
result of such transfer or acquisition of new shares, the Buyer together with
its Affiliates shall cease to hold at least 51% of all the shares and votes in
the Company, unless a Third Party interested in the acquisition of the Shares or
new shares in the Company undertakes in writing to become jointly and severally
liable for the Buyer’s outstanding obligations hereunder.


§ 5.         Company's operations.

1. Except for cases prompted by Force Majeure, the Buyer shall not cause the
Company, within 5 (five) years from the Closing Date, to:


  a) interrupt or cease its forging activity (dzialalnosc kuziennicza), except
for necessary interruptions connected with modernization or replacement of the
Company’s assets, made pursuant to the investment plans of the Buyer or
interruptions caused by a strike in the Company;


  b) be liquidated or dissolved, except for a merger with another company,
provided that as a result of such merger, Ladish with its Affiliates shall hold
at least 51% of shares in such company;


  c) sell the entire enterprise or sell such part of the assets that the Company
would be deprived of the possibility to conduct forging activity (dzialalnosc
kuziennicza) or to undertake other actions which would prevent the Company from
conducting its forging operations (dzialalnosc kuziennicza), except for
necessary interruptions connected with modernization or replacement of the
Company’s assets, made pursuant to the investment plans of the Buyer;


  d) perform any other undertaking which in one or in numerous transactions
would constitute a complete disposal of the Company’s enterprise within the
meaning of Art. 551 of the Civil Code or of forging assets, which disposal would
cause a situation in which the Company is deprived of the possibility to conduct
the forging activity (dzialalnosc kuziennicza), except for a merger with another
company, provided that as a result of such merger, Ladish with its Affiliates
shall hold at least 51% of shares in such company.


2. If the Buyer breaches obligation set forth in Sec. 1 above, save for cases
where such breach was prompted by Force Majeure, the Buyer shall pay to the
Sellers a contractual penalty in the amount of:


  (1) 38,400,000 PLN (thirty eight million four hundred thousand zlotys) if the
breach takes place within the first year from the Closing Date; or


  (2) 20,000,000 PLN (twenty million zlotys) if the breach takes place within
the second year from the Closing Date; or




20

--------------------------------------------------------------------------------



  (3) 10,000,000 PLN (ten million zlotys) if the breach takes place within the
third year from the Closing Date; or


  (4) 5,000,000 PLN (five million zlotys) if the breach takes place within the
fourth or fifth year from the Closing Date.


3. The Buyer undertakes unconditionally towards the Sellers that by December 31,
2010 it will cause and ensure the investments by the Company in fixed assets,
computer software, know-how, modernization of its assets in the total amount of
PLN 8,000,000 (eight million zlotys). The Buyer plans that the amount of
4,500,000 PLN (four million five hundred thousand zlotys) shall be invested in
the Company during the period till December 31, 2008 and the amount of 3,500,000
PLN (three million five hundred thousand zlotys) during the period between
January 1, 2009 and December 31, 2010.


§ 6.         Absence of other representations or warranties

  The Buyer agrees and confirms that:


1. The representations and warranties contained in the Art. 3 §§1-3 hereof are
the sole representations and warranties made by the Buyer.


2. The Buyer has not relied on explicit or implicit representations or
warranties made or conveyed by the Sellers or on its behalf, except for the
representations and warranties of the Sellers set out in the Art. 2 §§ 1-8
hereof. For avoidance of doubt, the Sellers shall not be liable for breach of,
or any inaccuracy, incompleteness or other defects of the representations and
warranties delivered to Ladish by the Managers in the Disclosure Agreement (set
forth substantially in Schedule 3.6.2 hereto) or the Confirmation Statement. The
Buyer waives toward the Sellers, their representatives, advisors or consultants,
any and all claims resulting from the present or future obligations of the
Company, except for the claims of the Buyer against the Sellers resulting from
untruthfulness, incorrectness in any respect of any of the representations and
warranties of the Sellers made to the Buyer in this Agreement and pertaining to
the current or future obligations of the Company.


3. The Buyer had access and reviewed the documents of the Company listed in
Schedule 3.6.3 hereto.



ART. 4.     OBLIGATIONS OF THE SELLERS IN THE TRANSITIONAL PERIOD

§ 1.         Conduct of Business of the Company

1. Subject to Sec. 3 and 4 below, the Sellers undertakes in the Transitional
Period that they shall make their best efforts to ensure that the situation of
the Company as of the date hereof, does not undergo material changes, and in
particular that:


  (1) entries in the Company records do not change by more than stated in
Schedule 4.1.1.1 to the Agreement;


  (2) the Company does not enter into any agreements which materially affect its
situation, in particular but not limited to, any agreement contemplated in Art.
2 § 8 hereof;


  (3) the Company does not incur in one action or series of legal actions any
obligations in excess of 250,000 PLN, except for the agreements and obligations
related to its on-going operations in the regular scope and pertaining to the
purchase of the raw materials, the purchase of electric energy or gas or
co-operation with agents, car and train transportation, provided however that:




21

--------------------------------------------------------------------------------



  (i) the costs of the purchase of the raw materials shall not exceed per month
the net amount of 8,400,000 PLN (eight million four hundred thousand zlotys);


  (ii) the total cost of purchase of electric energy and gas shall not exceed
per month the net amount of 1,500,000 PLN (one million five hundred thousand
zlotys);


  (iii) the average monthly net cost of remuneration of foreign trade agents,
car transportation and train transportation shall not exceed 250,000 PLN (two
hundred fifty thousand zlotys).


  (4) the Meeting of the Company Shareholders does not adopt any resolution
regarding the issues set forth in § 22 point 3-21 of the Company Articles of
Association, except for the resolution of the Annual Shareholders Meeting of the
Company regarding coverage of losses for 2004 with profits from future years.


  (5) the Company refrains from incurring or modifying any liability or
obligation of any nature except immaterial liabilities or obligations incurred
in the ordinary course of business consistent with past practice,


  (6) the Company does not permit any of its assets to be subject to any
encumbrance, transfer of ownership, claim or other rights of third party other
than as disclosed in Schedule 4.1.1.6 hereto,


  (7) the Company refrains from (i) selling, transferring or otherwise disposing
of any assets except for inventory, tools, metal scrap and instrumentation and
its products in the ordinary course of business consistent with past practice,
or (ii) making any acquisition of any assets (except for acquisitions in the
ordinary course of business and in the manner consistent with the past
practice), capital stocks, securities or business of any other Third Person,


  (8) the Company refrains from making any capital expenditure or commitment
therefore, or incurring any investment obligations in excess of 100,000 PLN (one
hundred thousand zlotys) individually or 250,000 PLN (two hundred and fifty
thousand zlotys) in the aggregate,


  (9) the Company refrains from declaring, paying or setting aside any dividend
or dividend advances, making any distribution with respect to, or splitting,
combining, redeeming or reclassifying, purchasing or otherwise acquiring
directly, or indirectly, any shares of its capital,


  (10) the Company refrains from incurring or increasing any indebtedness
(including refinancing) for borrowed money, or making any loan or credit to any
Third Person;


2. During the period from the date of this Agreement to the Closing Date, the
Sellers shall cause the Supervisory Board to assign one of the members of the
Supervisory Board to supervision over Company’s compliance with the restrictions
and obligations set forth in Sec. 1 above.


3. During the period from the date of this Agreement and the date of obtaining
by Ladish of the UOKiK Permit, the Sellers shall cause the Company to contact
Ladish representative and request in writing his/her prior approval for any
action of the Company which would be contrary to stipulations set forth in Sec 1
above or which in the reasonable opinion of the Company would otherwise be
material to the Company or its operations.




22

--------------------------------------------------------------------------------



4. Following the date of obtaining by Ladish of the UOKiK Permit, the Sellers
shall cause the Supervisory Board of the Company to appoint to the Management
Board of the Company, as new member, person indicated by Ladish (“Ladish
Manager”). Following such appointment, the Sellers shall procure that the
remaining members of the Management Board shall consult with and request in
writing obtaining his/her prior approval for any action of the Company which
would be contrary to stipulations set forth in Sec. 1 above or which in the
reasonable opinion of the Company would otherwise be material to the Company or
its operations.


5. The Ladish representative contemplated in Sec. 3 above, or as the case may be
the Ladish Manager, shall communicate to the Company in writing his/her approval
or rejection of approval, for request of the Company made pursuant to Sec. 3 or
4 above, within 7 (seven) Business Days from the date of receiving the written
request from the Company. In case of the rejection of the approval, Ladish shall
present the reasons behind such rejection.


6. If Ladish representative contemplated in Sec. 3 above, or as the case may be
the Ladish Manager, fails to communicate to the Company in writing his/her
approval or rejection of approval within 7 (seven) Business Days from the date
of receiving the written request from the Company, then absence of such response
shall be deemed as acceptance of Ladish of the request of the Company.


7. If despite rejection of the approval the Company proceeds with respective
action or performs the action without notifying Ladish about it, then Ladish
shall have the right to terminate this Agreement with immediate effect, without
any adverse legal consequences, including but not limited, any obligation to
redress any damages suffered by the Sellers or the Company as a result of such
termination.


8. If (i) as a result of the Ladish rejection, the Company has not entered into
an agreement with a reputable entity of a proper financial standing, which if
executed would not have required the Company to make capital expenditure for
purposes of its performance and would have yielded a net profit at the level of
at least 4% (four per cent) of the value of the agreement and (ii) the Promised
Shares Sale Agreement is not executed within the deadline set forth herein, then
Ladish following expiry of such deadline, shall place or procure placement by a
Third Party of an order which will allow the Company to generate the same amount
of net profit as the rejected agreement. Alternatively, Ladish may release
itself from the aforesaid obligation by paying the Company the amount equal to
the value of the net profit of the rejected agreement.


9. The Sellers agree not to take any action, or omit to take any action, which
would cause any of the representations and warranties contained in Art. 2 §§ 1-8
hereof to be untrue or incorrect.


10. The Buyer agrees not to take any action or omit to take any action which
would cause any of the representations and warranties contained in Art. 3 §§ 1-3
hereof to be untrue or incorrect.



§ 2.   EXCLUSIVE DEALING

1. In the Transitional Period, the each of the Sellers shall not take, and shall
cause its Affiliates (including the Company) to refrain from taking, (i) any
action to, directly or indirectly, solicit or engage in discussions or
negotiations with any Third Party, other than the Buyer, concerning any purchase
of the Share or any merger, sale of substantial assets or similar transaction
involving the Company or (ii) any action (or omit to take any action) that,
directly or indirectly, adversely affects the ability of the Buyer to consummate
the transactions contemplated hereby.


2. The Parties declare that they are aware of the liability for unfair
competition set forth in the Law on Unfair Competition of April 16, 1993, in
particular, of the following obligations (which, for avoidance of doubt, shall
bind the Parties also during the period after the Closing of the transaction
contemplated herein):


23

--------------------------------------------------------------------------------

  (i) not to transfer, disclose or use information constituting the business
secret of the Company and/or the Parties within the meaning of Art. 11.4 of the
Law on Unfair Competition of April 16, 1993;


  (ii) not to solicit any persons remaining in contractual relations with the
Company, to non-perform or improperly perform any of their obligations towards
the Company or to terminate in any manner their contract(s) with the Company.


3. The Parties shall not disseminate any information not constituting the
business secret of the Company and/or the Parties, the dissemination of which
might in any way impair the reputation of, or otherwise bring about any damage
to the Company and/or the other Party.



§ 3.   NOTIFICATION OBLIGATIONS

  The Sellers undertake to notify the Buyer of any significant actions
undertaken in connection with the current operation of the Company in accordance
with stipulations of Schedule 4.3 hereto.



§ 4.    SELLERS' ASSISTANCE IN PURCHASING BY LADISH OF THE REMAINING SHARES

The Sellers shall assist Ladish in its efforts to enter into preliminary
agreements or other agreements aimed at purchasing by Ladish the Remaining
Shares from the remaining shareholders of the Company. In particular, but not
limited to, the Sellers shall undertake actions, agreed with the Buyer, aimed at
contacting the remaining shareholders and ascertaining their willingness and
expectations concerning the price for sale of the Remaining Shares.


ART. 5.   THE BUYER’S LIABILITY FOR THE OBLIGATIONS RESULTING FROM THE AGREEMENT


§ 1.   GENERAL PROVISIONS

1. Irrespective of the number of the shares in the Company held, including
disposal of shares in the Company prior to the date of enforcement of the
obligations resulting from the Agreement, the Buyer is held fully liable for the
implementation of all the obligations resulting from the Agreement.


2. The Buyer shall be still held liable for the implementation of all the
obligations contained in the Agreement also when as a result of increases in the
Company share capital it will hold a percentage of Company shares other than
that set forth in the Agreement.


3. The Buyer undertakes to transfer or ensure the transfer, upon the written
consent of the Sellers, of all its obligations resulting from the Agreement, to
the entity created as a result of the factual or legal events related to the
Buyer, and in particular capital, structural or organizational changes leading
to the Buyer’s loss of legal capacity or the capacity to enter into legal
transactions. The Sellers’ consent shall not be required after 5 years from the
Closing Date.



ART. 6.   LIABILITY OF THE PARTIES FOR A BREACH OF REPRESENTATIONS, AND
WARRANTIES


§ 1.    SURVIVAL OF REPRESENTATIONS. 

  Except for the representations and warranties of the Sellers contained in Art.
2 § 1 to Art. 2 § 4 and representations and warranties of the Buyer contained in
Art. 3 § 1 to Art. 3 § 3 hereof, which shall survive the Closing Date until the
fifth (5th) anniversary of the Closing Date, the remaining representations and
warranties of the Sellers contained in Art. 2 §§ 5-8 hereof shall survive the
Closing until the end of the thirty sixth (36th) month following the Closing
Date.


24

--------------------------------------------------------------------------------


§ 2. INDEMNIFICATION.

1. Each of the Sellers agree, jointly and severally, pursuant to the terms and
conditions set forth in Art. 7 § 6 Sec. 2 hereof, to indemnify, defend and hold
the Buyer and the Company harmless from any damage (“szkoda” within the meaning
of Article 361 § 2 of the Polish Civil Code) (collectively, “Loss”) suffered by
the Buyer or the Company as a result of, in connection with or arising out of
the failure of any representation or warranty made by the Sellers in Art. 2 §§
1-8 of this Agreement to be true and correct in all respects as of the date of
this Agreement and as of the Closing Date.


2. Without prejudice to the generality of the foregoing the Sellers’ liability
on account of any inaccuracy or untruthfulness of its representations and
warranties made in Art. 2 §§ 1-8 of this Agreement (hereinafter, a “Breach”)
shall have the nature of a guaranty liability (odpowiedzialnoœæ gwarancyjna) for
the factual and legal state of the Shares, as well as the Company’s matters (and
for avoidance of doubt: such liability shall be of a different nature than the
liability under a sales warranty (rêkojmia) or sales guaranty (gwarancjajakoœci)
as regulated by the Polish Civil Code). Thus, the Buyer’s or Company’s claims
against the Sellers on account of a Breach shall arise if a Breach (including a
Breach arising through no fault of the Sellers) incurs or causes a Loss on the
part of the Company or the Buyer (including without limitation in the form of a
payment of damages /naprawienieszkody/ to a third party, a payment of penalty,
fee or fine, making of an investment or any other form of expenditure, loss of
value of the Shares, the Company’s assets and receivables) which Loss would not
have occurred if the Breach had not occurred, i.e. if the factual and legal
state of affairs warranted by the Sellers in such representations and warranties
had been entirely accurate.


3. The Buyer’s or Company’s claims against the Sellers on account of a Breach
shall arise on the date that a Loss on the part of the Buyer or the Company is
incurred or caused as a result of such Breach (the “Damage Date”), provided,
however, that such Damage Date occurs after the Closing Date and is not later
than the last day of the 36 (thirty sixth) month from the Closing Date.
Notwithstanding the foregoing in the case of a Breach of any representation or
warranty relating to the Shares, the Damage Date shall not be later than the
fifth anniversary of the Closing Date.


4. The Buyer agrees to indemnify, defend and hold each of the Sellers harmless
from any Loss suffered by the Sellers as a result of, in connection with or
arising out of the failure of any representation or warranty made by the Buyer
in Art. 3 §§ 1-3 of this Agreement to be true and correct in all respects as of
the date of this Agreement and as of the Closing Date. Stipulations of Sec. 2
and 3 shall apply mutati mutandis.


5. For the avoidance of doubt, the Sellers’ and the Buyer’s liability on account
of the Breach shall arise also when or the result of a Loss occurs after the
Closing Date but is caused by a reason existing before the Closing Date.


6. The Buyer and the Sellers shall seek to mitigate any Losses resulting from a
Breach or from the non-performance or improper performance of any Transaction
Document. In particular if Breach arises then the Party liable for the Breach
shall be notified in writing without unnecessary delay about occurrence of
Breach and shall have the right, within 3 (three) months from the notification
about the Breach, to undertake with consultation with other Party(ies) steps
aimed at mitigating, reducing or preventing occurrence of the Loss resulting
from such Breach.


25

--------------------------------------------------------------------------------

7. The liability of the Sellers toward the Buyer and the Company for the Loss
shall be limited to the amount of:


  (1) the Purchase Price, in case of Sellers’ liability for any inaccuracy or
untruthfulness of its representations and warranties made in Art. 2 §§ 1-4 of
this Agreement and


  (2) 30% (thirty per cent) of the Purchase Price, in case of Sellers’ liability
for any inaccuracy or untruthfulness of its representations and warranties made
in Art. 2 §§ 5-8 of this Agreement.


  The Buyer’s liability towards the Sellers for the Loss shall be limited to the
amount of 3,000,000 PLN (three million zlotys).


8. For avoidance of doubt the provisions of this Article shall survive the
consummation of the transaction contemplated by this Agreement for the time
periods set forth in Art. 6 § 1 above.



ART. 7.   GENERAL PROVISIONS


§ 1.   PUBLIC ANNOUNCEMENT

  Due to United States’ provisions of law binding upon the Buyer, the Sellers
shall refrain from the announcement of a standard statement concerning the fact
of signing hereof, as set forth in Schedule No. 7.1 till March 1, 2005, in order
to make possible for the Buyer to complete pertinent information obligations in
the period between the date hereof and the date of issuance of the Sellers’
statement referred to in above.



§ 2.   EXPENDITURE

1. Each Party shall individually cover any and all costs and expenses incurred
in connection with the transaction stipulated in the Agreement.


2. Both the Buyer and the Sellers, each of them individually, are obliged to
make all payments and commissions due in respect of the execution of the
Agreement. The notarial costs related to confirmation of the signatures under
this Agreement and the Promised Shares Sale Agreement shall be borne by the
Buyer. The costs of tax on civil transactions shall be split fifty-fifty between
the Buyer and the Sellers.



§ 3.   RESOLUTION OF DISPUTES

1. The Parties jointly declare that they will strive to resolve all disputes
arising out of the Agreement in negotiations and consultations.


2. Claims or disputes between the Parties arising out of the Agreement or
pertaining thereto, including those related to the validity of the execution of
the Agreement and interpretations of the provisions thereof, which cannot be
settled amicably shall be finally settled by the Arbitration Court at the
National Chamber of Commerce in Warsaw, in accordance with its rules.


3. Stipulations of this Paragraph represent arbitration clause (zapis na s¹d
polubowny) within the meaning of art. 679 of the Polish Code of Civil Procedure.


26

--------------------------------------------------------------------------------


§ 4.   FORCE MAJEURE

1. The Parties may suspend performance of their obligations for the time in
which the obligations cannot be performed as a result of Force Majeure.


2. Force Majeure does not include:


  a) an event which occurred through the fault of the Party, or a Third Party
for which the Party is responsible,


  b) lack of funds.


3. The Party which pleads the occurrence of a Force Majeure is obliged to notify
the other Party in writing, within 30 (thirty) days, of both the occurrence and
ceasing of the Force Majeure and, additionally, to present adequate evidence.



§ 5.   GOVERNING LAW

  The Agreement has been drawn up in accordance with Polish law and shall be
interpreted pursuant to this law.



§ 6.   ASSIGNMENT OF RIGHTS. RIGHTS OF THIRD PARTIES. JOINT AND SEVERAL
LIABILITY OF THE SELLERS

1. Rights and obligations of the Sellers may be transferred to a Third Party
only upon a prior written consent of Ladish. The Sellers agree that Ladish is
entitled to (i) transfer all of the rights and obligations of Ladish set forth
herein to an entity dependant from Ladish (“Ladish Dependant Entity”) in which
Ladish shall hold, directly or indirectly (i.e. through another entity dependant
from Ladish) all the shares or stocks, or (ii) designate Ladish Dependant
Entity, which shall be entitled, in lieu of Ladish, to execute the Promised
Shares Sale Agreement. In case of transfer by Ladish of its rights and
obligations set forth herein to Ladish Dependant Entity or designation by Ladish
of the Ladish Dependant Entity entitled to execute the Promised Shares Sale
Agreement in lieu of Ladish:


  (a) Ladish shall be jointly and severally liable with Ladish Dependant Entity
for due performance of the obligations set forth in this Agreement and in the
Promised Shares Sale Agreement, which in such case shall be executed by the
Ladish Dependant Entity with the Sellers;


  (b) Except for stipulations of this Paragraph, all references to Ladish in
this Agreement or its Schedules shall be understood as references to the Ladish
Dependant Entity, to which Ladish has transferred its rights and obligations set
forth herein or which has been designated as entitled to execute the Promised
Shares Sale Agreement;


  (c) Ladish shall promptly inform the Sellers about (i) the transfer of its
rights and obligations to the Ladish Dependant Entity or about (ii) designation
by Ladish of the Ladish Dependant Entity entitled, in lieu of Ladish, to execute
the Promised Shares Sale Agreement.


2. Subject to the below provisions, the Sellers shall be jointly and severally
liable to the Buyer for performance of their obligations set forth herein.


  (a) HSW Fundusz Kapitalowy Sp. z o.o. shall not be jointly and severally
liable with HSW S.A. for the Loss caused by or being result of the Breach
related to the untrue or mistaken representations and warranties of HSW S.A. set
forth in art. 2 §2, §3, §4 of this Agreement, to the extent in which such
representations concern the shareholding portion hold by HSW S.A. in the share
capital of the Company or rights and competences of HSW S.A. with respect to the
sale by HSW S.A. of the shareholding portion of HSW S.A. in the share capital of
the Company. For avoidance of doubts, HSW S.A. is jointly and severally liable
with HSW Fundusz Kapitalowy Sp. z o.o. for performance of the obligations set
forth in this Agreement, including arising out of the Loss caused or resulted
from the Breach connected with untrue or mistaken any representation of
warranty, set forth herein by HSW Fundusz Kapitalowy Sp. z o.o.;


27

--------------------------------------------------------------------------------

  (b) In case of Loss caused by or resulted from the Breach related to the
untrue or mistaken representations and warranties of the Sellers included in
art. 2 §§ 5-8, the Buyer and/or the Company first of all will claim damages for
such Loss from HSW S.A. within the period of time of 2 (two) months from the day
Ladish and/or the Company reported such claim, Ladish and/or the Company shall
be entitled to claim, from HSW Fundusz Kapitalowy Sp. z o.o., for redress of
such Loss.


3. In case of liquidation of HSW Fundusz Kapitalowy Sp. z o.o., the Buyer shall
not address toward HSW S.A. any claims related to actions undertaken by HSW S.A.
in connection with such liquidation and dissolution of HSW Fundusz Kapitalowy
Sp. z o.o.. For avoidance of doubt, the Parties confirm that only upon the
liquidation of HSW Fundusz Kapitalowy Sp. z o.o. , HSW S.A. shall remain the
sole entity liable to the Buyer on account of the incorrectness or
incompleteness in any aspect of the representations and warranties made by the
Sellers in Art. 2 §§ 1-8 herein on the date hereof and on the Closing Date.


4. The Buyer hereby waives all claims and undertakes to cause that the Company
also waives all claims towards the members of the management Board of HSW
Fundusz Kapitalowy Sp. z o.o. which may be vested with the Buyer or the Company
with respect to such members pursuant to Art. 299 § 1 of the Commercial
Companies Code.



§ 7. COMMUNICATIONS

5. All notifications, declarations, announcements, consents, applications or
requests, waivers or other information requested pursuant to the Agreement shall
be made in writing.


6. All notifications and other documents shall be delivered in the following
manner:


  a) by hand, or


  b) by courier, or


  c) by registered mail


  to the address stated below or to another address which shall be notified as
above:


The Sellers: The Buyer: 37-450 Stalowa Wola P.O. Box 8902 ul. Kwiatkowskiego 1
5481 South Packard Avenue Cudahy, Wisconsin 53110-8902 USA
to attn: to attn.:
Management Board of HSW S.A Kerry Woody - the President and Chief Director  and
Management Board of HSW Fundusz Kapitalowy  Sp. z o.o

28

--------------------------------------------------------------------------------

7. All notifications and other documents shall be considered delivered on the
following dates:


8. on the date of delivery, if delivered by hand,


9. on the date of confirmation by the Party of receipt from a courier,


10. i   on the date of confirmation by the Party of receipt of registered mail.


11. Scope of the Agreemen1. The Agreement, together with the attachments which
are an integral part thereof, is the sole agreement between the Parties with
respect to the issues covered thereby, and shall supersede any earlier
declarations, provisions and agreements.2. The Agreement includes the following
schedules which are an integral part thereof:


--------------------------------------------------------------------------------

Schedule Enclosed Documents

--------------------------------------------------------------------------------

A Current Excerpt from Register of Entrepreneurs of National Court Register of
HSW S.A.

--------------------------------------------------------------------------------

B Current Excerpt from Register of Entrepreneurs of National Court Register of
HSW Fundusz Kapitalowy Sp. z o.o.

--------------------------------------------------------------------------------

C Certificate of Good Standing and Incorporation of Ladish

--------------------------------------------------------------------------------

1.2.2(c) Form of Confirmation of Representations and Warranties as at the
Closing Date

--------------------------------------------------------------------------------

1.2.2 (d)(i) Form of Conditional Assignment of Assigned Receivables Agreement

--------------------------------------------------------------------------------

1.2.2 (d)(ii) Form of Notification on Value of Company's Receivable Toward HSW

--------------------------------------------------------------------------------

1.2.2 (e) Form of Promised Shares Sale Agreement

--------------------------------------------------------------------------------

1.2.2 (h) Form of Notification on Purchase of Shares by Buyer and Creation of
Dominant Position

--------------------------------------------------------------------------------

1.2.2 (i) Form of Notification to Court on Change of Shareholders of Company

--------------------------------------------------------------------------------

1.3.1 (h) List of Assets Owned by Company (ewidencjaoerodkow trwa(3)ych)

--------------------------------------------------------------------------------

1.3.1 (s) Form of Pledge Waiver Statement

--------------------------------------------------------------------------------

1.6.2 Criteria Concerning Standing of Company

--------------------------------------------------------------------------------

2.1.4 (a) Current Text of Company's Articles of Association

--------------------------------------------------------------------------------

2.1.4 (b) Current Excerpt from Register of Entrepreneurs of National Court
Register of Company

--------------------------------------------------------------------------------

2.2.1 List of Pledges and Other Encumbrances over Shares

--------------------------------------------------------------------------------

2.4.2 Consents Granted to Sellers For Signing and Execution of Preliminary
Agreement For Shares of Shares and Promised Shares Sale Agreement

--------------------------------------------------------------------------------

2.7.1 List of All Real Property Owned or Held in Perpetual Usufruct by Company

--------------------------------------------------------------------------------

2.7.2 List of Limited Right in Rem

--------------------------------------------------------------------------------

3.2.1 List of Documentation Concerning Execution and Performance of Preliminary
Agreement for Sale of Shares

--------------------------------------------------------------------------------

3.6.2 Form of Disclosure Agreement

--------------------------------------------------------------------------------

3.6.3 Documents provided to the Buyer during the audit of the Company

--------------------------------------------------------------------------------

4.1.1.1.1 List of Records in Financial Books of Company Which May Be Changed in
Transitional Period

--------------------------------------------------------------------------------

4.1.1.6 List of Permitted Encumbrances of Assets of Company During Transitional
Period

--------------------------------------------------------------------------------

4.3 List of Significant Actions in Transitional Period Being Subject to
Obligatory Notification

--------------------------------------------------------------------------------

7.1 Representation of the Sellers

--------------------------------------------------------------------------------

29

--------------------------------------------------------------------------------


§ 8. LANGUAGE. COPIES OF THE AGREEMENT.

  The Agreement has been drawn up in the Polish language in 3 (three) identical
copies, one for each of the Sellers and the Buyer respectively.



§ 9. VALIDITY OF THE AGREEMENT

1. Should any provision or provisions of the Agreement be considered invalid or
unenforceable in full or in part by both Parties to the Agreement, the court or
another competent authority, the remaining provisions of the Agreement and the
remaining parts of the questioned provisions shall remain in force.


2. In relation to the provisions considered invalid or unenforceable, the
Parties shall negotiate in good faith, as far as objectively feasible, the
substitute provisions valid and enforceable and reflecting the original
intentions of the Parties.



§ 10. AMENDMENTS TO THE AGREEMENT

  Any amendments to the Agreement and the attachments thereto shall be made by
the Parties only in writing with signatures confirmed by a notary, under pain of
invalidity.



§ 11. MATERIAL STIPULATIONS OF THE PROMISED SHARES SALE AGREEMENT

  The Parties agree that the definitions included in this Agreement,
stipulations of Art. 1 §1, §2, §7, entire Art.2, entire Art. 3, entire Art.Art.
5-7, and pertinent schedules represent material stipulations of the Promised
Shares Sale Agreement within the meaning of Art. 389 § 1 of the Polish Civil
Code.


Signed by the Sellers and the Buyer on February 24, 2005 in Stalowa Wola.


ON BEHALF OF HUTA STALOWA WOLA S.A.

Name: Miroslaw Bryska Position: President of the Management Board
Signature: _____________________________


ON BEHALF OF HUTA STALOWA WOLA S.A.

Name: Pawel Stawowy Position: Member of the Management Board
Signature: _____________________________


ON BEHALF OF HSW FUNDUSZ KAPITALOWY SP. Z O.O.

Name: Andrzej Tyrala Position: President of the Management Board
Signature: _____________________________

30

--------------------------------------------------------------------------------


ON BEHALF OF HSW FUNDUSZ KAPITALOWY SP. Z O.O.

Name: Hanna Szopinska-Juchno Position: Memeber of the Management Board
Signature: _____________________________


ON BEHALF OF LADISH

Name: Kerry Woody Position: President and Chief Director Signature:
_____________________________













31

--------------------------------------------------------------------------------


SCHEDULE NO. 7.1


REPRESENTATION OF THE SELLERS

On February 24, 2005 Huta Stalowa Wola S.A. and HSW Fundusz Kapitalowy Sp. z
o.o. executed with an American company Ladish Co., Inc. the preliminary
agreement on sale of shares in HSW Kuznia Matrycowa Sp. z o.o. Pursuant to the
provisions of the preliminary agreement, after completion of the conditions
precedent set forth therein (inter alia, after the receipt of the favorable
opinion of the Competition and Consumer Protection Office) the parties shall
effectuate the sale of shares, and as a result thereof Ladish shall purchase the
shares representing 90% of the share capital of HSW Kuznia Matrycowa Sp. z o.o.











32